Citation Nr: 0715374	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  95-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right foot injury.

2.  Entitlement to service connection for the residuals of a 
left elbow/arm injury.

3.  Entitlement to service connection for hearing loss 
disability of the right ear.

4.  Entitlement to service connection for the residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active duty from January 
1971 to February 1972 and from February 1976 to November 
1977.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
by the Denver, Colorado Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was most recently before the 
Board in September 2003 when it was remanded for additional 
development.  Due to the appellant's relocation, the 
Muskogee, Oklahoma RO currently has jurisdiction of the 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In June 1997, a travel Board hearing was held before a 
Veterans Law Judge who is not currently employed by the 
Board.  A transcript of this hearing is of record.  In March 
2007, the Board sent the veteran a letter informing him that 
the Veterans Law Judge who presided at his hearing in June 
1997 was no longer employed by the Board and asking him if he 
wished to attend another hearing before a Veterans Law Judge 
who would render a determination in his case.

In correspondence received by the Board in April 2007, the 
veteran indicated that he wished to attend another hearing 
before the Board via videoconference.  This hearing has not 
yet been scheduled.

In light of these circumstances, the case is hereby REMANDED 
following action:

The RO should schedule the veteran for a 
Board videoconference hearing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




